Order entered October 4, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00999-CV

                           GREGORY CARL MORSE, Appellant

                                               V.

              FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-00127-2017

                                           ORDER
                  Before Chief Justice Wright, Justice Evans, and Justice Brown

        Based on this Court’s opinion of this date, we AFFIRM the trial court’s August 28, 2018

order setting the supersedeas bond. This Court’s September 10, 2018 order staying enforcement

of the judgment pending its review of the supersedeas bond will be lifted in ten days from the

date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE